Title: To George Washington from Henry Knox, 2 September 1782
From: Knox, Henry
To: Washington, George


                        Sir,
                            West Point, 2 Sept. 1782.
                        
                        Enclosed is a state of the case of a Mr Corney. Gen. McDougall speaks well of him, as a person of honor, although opposed to us. It appears to me that this place is rather improper for him, except he is to be kept for a long time. I beg your Excellency’s immediate directions concerning it. I am, with great respect, Your Excellency’s most obedt servt
                        
                            H. Knox.
                        
                    